 1

 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT

 8                     EASTERN DISTRICT OF CALIFORNIA

 9
10   TODD JONES,                        )   Case No. 2:17-cv-02128-JAM-KJN
                                        )
11                    Plaintiff,        )
                                        )   ORDER GRANTING IN PART AND
12        v.                            )   DENYING IN PART DEFENDANTS’
                                        )   BILL OF COSTS
13   COUNTY OF EL DORADO, et al.,       )
                                        )
14                    Defendants.       )
                                        )
15                                      )

16        The County of El Dorado, Teri Monterosso, and Timothy Pappas

17   (“Defendants”) request $8,929.71 in costs resulting from the

18   settlement of Todd Jones’ (“Plaintiff”) retaliation and defamation

19   claims against them.   Bill of Costs, ECF No. 66.    Defendants seek

20   costs pursuant to Fed. R. Civ. P. 54(d) and Local Rule 292(f).       Id.

21   Plaintiff opposes these costs, arguing that: (1) Plaintiff does not

22   owe costs for the defense of his Fair Employment and Housing Act

23   (“FEHA”) claims; (2) Catherine Goddard was not deposed in this

24   case; and (3) Erin Hane’s travel costs should not be included.       For

25   the reasons stated below, the Court GRANTS IN PART and DENIES IN

26   PART Defendants’ bill of costs.1

27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
     for January 14, 2020.

                                        1
 1                 I.    FACTUAL AND PROCEDURAL BACKGROUND

 2       On October 13, 2017, Plaintiff sued Defendants for employment

 3   discrimination under 42. U.S.C. § 2000e, discrimination and

 4   retaliation under 42 U.S.C. § 1983, discrimination and retaliation

 5   under FEHA, and defamation.     See Compl., ECF No. 1.   Trial

 6   commenced two years later.     See ECF No. 61.   On the first day of

 7   trial, Plaintiff voluntarily dismissed his discrimination claims

 8   under both federal and state law.      Bill of Costs at 2.   The case

 9   proceeded on the retaliation and defamation claims.      Id.   Just
10   before the conclusion of Plaintiff’s case-in-chief, the parties

11   settled.   See ECF No. 65.    The case was dismissed with prejudice

12   and Defendants were deemed the prevailing party for the purposes of

13   recovering costs.   Id.     Per the settlement agreement, Defendants

14   are “entitled to recover their taxable costs up to a maximum of

15   $8,500.”   Trial Transcript (“Trial Tr.”) ¶ 2, November 1, 2019.

16   Defendants submitted their bill of costs fourteen days later.         See

17   ECF No. 66.   Plaintiff objects to Defendants’ bill of costs.     See

18   Objections, ECF No. 67.

19

20                                II.   OPINION

21       A.     Legal Standard

22       Federal Rule of Civil Procedure 54(d) allows for a prevailing

23   party to be awarded taxable costs other than attorneys’ fees.         Fed.

24   R. Civ. P. 54(d)(1).   Taxed costs may include the following:

25       (1)    Fees of the clerk and marshal;

26       (2)    Fees for printed or electronically recorded
27              transcripts necessarily obtained for use in the

28              case;


                                        2
 1       (3)   Fees and disbursements for printing and witnesses;

 2       (4)   Fees for exemplification and the costs of making

 3             copies of any materials where the copies are

 4             necessarily obtained for use in the case;

 5       (5)   Docket fees under section 1923 of this title;

 6       (6)   Compensation of court appointed experts,

 7             compensation of interpreters, and salaries, fees,

 8             expenses, and costs of special interpretation

 9             services under section 1828 of this title.
10   28 U.S.C. § 1920(1)-(6).     Federal courts are bound by the

11   limitations set out in 28 U.S.C. § 1821 and § 1920 when taxing

12   expenses as costs.     Crawford Fitting Co. v. J. T. Gibbons, Inc.,

13   482 U.S. 437, 445 (1987).

14       While the rule creates a presumption of awarding costs to a

15   prevailing party, district courts have discretion in determining

16   whether and to what extent prevailing parties may be awarded costs.

17   Ass’n of Mexican-Am. Educators v. State of California, 231 F.3d

18   572, 591 (9th Cir. 2000) (en banc).     However, “this discretion is

19   not unlimited.     A district court must specify reasons for its

20   refusal to award costs.”     Id. at 592 (internal quotation marks and

21   citation omitted).     The reasons specified must “explain why a case

22   is not ordinary and why, in the circumstances, it would be

23   inappropriate or inequitable to award costs.”     Id. at 593 (internal

24   quotations marks and citation omitted).     The losing party bears the

25   burden of providing such reasons to the court.     Mansourian v. Bd.

26   of Regents of the Univ. of Cal. At Davis, 566 F.Supp.2d 1168, 1171
27   (E.D. Cal 2008).

28       Reasons for refusing to award costs to a prevailing party


                                        3
 1   include: (1) the losing party’s limited financial resources;

 2   (2) misconduct on the part of the prevailing party; (3) the

 3   chilling effect of imposing such high costs on future civil rights

 4   litigants; (4) whether the issues in the case were close and

 5   difficult; (5) whether the prevailing party’s recovery was nominal

 6   or partial; (6) whether the losing party litigated in good faith;

 7   and (7) whether the case presented issues of national importance.

 8   Quan v. Computer Sciences Corp., 623 F.3d 870, 888–89 (9th Cir.

 9   2010) (citation omitted).   However, this is not “an exhaustive list
10   of good reasons for declining costs.”   Ass’n of Mexican-Am.

11   Educators, 231 F.3d at 593 (internal quotation marks omitted).

12        B.   Analysis

13        As an initial matter, it is undisputed that Defendants are the

14   prevailing party, see ECF No. 65 (“[D]efendants were deemed the

15   prevailing party for the purposes of recovering costs.”), and their

16   request for taxable costs was timely.   See E.D. Cal. L.R. 292(b)

17   (specifying that a bill of costs must be filed within 14 days of

18   the entry of judgment); ECF No. 64 (case settled on November 1,

19   2019); ECF No. 66 (bill of costs submitted on November 15, 2019).

20   However, their recoverable taxable costs are capped at $8,500.

21   Trial Tr. ¶ 2.

22        Defendants request reimbursement for money spent on

23   depositions, copying materials, and witness travel.    Bill of Costs

24   at 2–5.   These costs are taxable under 28 U.S.C. § 1821 and § 1920.

25   Generally, the assessment of taxable costs “is merely a clerical

26   matter that can be done by the court clerk.”   Taniguchi v. Kan Pac.
27   Saipan, Ltd., 566 U.S. 560, 573 (2012) (quoting Hairline Creations,

28   Inc. v. Kefalas, 664 F.2d 652, 656 (7th Cir. 1981)).   Accordingly,


                                     4
 1   the Court will not use its limited resources to sift through

 2   Defendants’ undisputed taxable cost submissions when the Local

 3   Rules designate authority to tax costs to the Clerk.        E.D. Cal.

 4   L.R. 292.    The Court’s consideration of costs, thus, will focus

 5   only on Plaintiff’s disputed costs.

 6               1.    Defense of FEHA Claims

 7       Plaintiff objects to owing costs for either of the FEHA

 8   claims.     Objections at 2.   Plaintiff argues that, for claims

 9   related to FEHA violations, a prevailing defendant may only recover
10   costs where the court makes a finding that the action was

11   “frivolous, unreasonable, or groundless.”       Id. (citing Gov’t. Code

12   § 12965(b); Williams v. Chino Valley Independent Fire Dist., 186

13   Cal. Rptr. 3d 976, 981–88(2015).       Williams does, in fact, establish

14   a frivolity requirement for defendants to recover costs in

15   defending FEHA violations.     See Williams, 186 Cal. Rptr. 3d at 988.

16   But Plaintiff misses a meaningful distinction between Williams and

17   the case at hand.     Williams was in state court.    Whereas

18   Plaintiff’s claims are in federal court.

19       Federal Rule of Civil Procedure 54(d) provides that “costs—

20   other than attorney’s fees—should be allowed to the prevailing

21   party,” unless “a federal statute, these rules, or a court order

22   provides otherwise.”     Fed. R. Civ. P. 54(d)(1).    An award of

23   standard costs in federal district court is normally governed by

24   this rule, even in diversity cases.        Drumm v. Morningstar, Inc.,

25   695 F.Supp.2d 1014, 1026 (N.D. Cal. 2010) (citing Champion Produce,

26   Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1022 (9th Cir. 2003))
27   (internal quotation marks omitted).

28       An exception to this is when an award of costs is substantive


                                        5
 1   in nature.    Clausen v. M/V New Carissa, 339 F.3d 1049, 1064-65 (9th

 2   Cir. 2003).   When, for example, a damages provision under state law

 3   permits prevailing plaintiffs to recover costs as an element of

 4   compensatory damages, courts deem costs to be part of the

 5   underlying substantive right.    Id.   Moreover, when “the question of

 6   the proper measure of damages is inseparably connected with the

 7   right of action,” and costs are included in the damages provision,

 8   costs also become a substantive right.    Id. at 1065 (internal

 9   quotation marks and citation omitted).    And when a federal court is
10   presented with a choice between a federal cost provision and a

11   state damages provision that includes costs, the substantive state

12   law prevails.     Id. at 1064.

13       But costs are not included as an element of damages for a FEHA

14   claim because the law has no substantive damages provision.       See

15   State Dep't of Health Servs. v. Superior Court, 31 Cal. 4th 1026,

16   1042 (2003) (“FEHA permits individual suits for damages to enforce

17   its provisions, but it does not specify what damages are

18   recoverable.”).    Accordingly, costs are not substantive in nature

19   and federal law governs.    See Drumm, 695 F.Supp.2d at 1026–27

20   (where the Northern District found that costs were procedural and

21   federal law governed when costs were not included as an element of

22   damages for an unpaid wage claim under California law).

23       As further support that Federal Rule of Civil Procedure 54(d)

24   governs, the Ninth Circuit has applied this Rule to determine

25   whether costs were appropriately awarded in cases involving FEHA

26   violations.   See Mauran v. Walmart Inc., 786 Fed.Appx. 671, 675
27   (9th Cir. 2019) (where plaintiff alleged FEHA violations along with

28   other state-law based claims and the court applied Federal Rule of


                                       6
 1   Civil Procedure 54(d) in deciding the district court abused its

 2   discretion in awarding costs to Walmart); Stanley v. University of

 3   Southern California, 178 F.3d 1069, 1079-80 (9th Cir. 1999) (where

 4   plaintiff alleged FEHA violations along with violations of federal

 5   statutes and other state law-based claims and the court applied

 6   Federal Rule of Civil Procedure 54(d) in deciding the district

 7   court abused its discretion in awarding costs to USC).

 8        In sum, Federal Rule of Civil Procedure 54(d) governs.     The

 9   Court is not required to reduce Defendants’ award of costs to
10   account for the FEHA claims that remained at the time of trial and

11   therefore declines to reduce Defendants’ award of costs for this

12   reason.

13             2.     Catherine Goddard’s Deposition

14        Plaintiff objects to owing costs for the deposition of witness

15   Catherine Goddard.    Objections at 1–2.   Goddard was deposed as the

16   plaintiff in her own case against Defendants.     Id.   Accordingly,

17   Plaintiff argues this cost is not recoverable in his case.     Id. at

18   2.   The Court agrees.   It would be inequitable to hold Plaintiff

19   responsible for the cost of a deposition that was taken in a

20   separate case.    The fact that Goddard’s deposition was utilized in

21   the instant case is of no consequence.     The cost of Goddard’s

22   deposition may be recoverable at the conclusion of her case against

23   Defendants.

24        Thus, the Court denies Defendants $1,502.40 in costs for the

25   deposition of Catherine Goddard.

26             3.     Erin Hane’s Airfare
27        Plaintiff objects to owing costs for the airfare of witness

28   Erin Hane.    Objections at 2.   Plaintiff argues that he should not


                                        7
 1   be responsible for the cost of Hane’s airfare as she was never

 2   called to testify.    Id.   The Court disagrees.   Hane flew to

 3   Sacramento prepared to testify on November 1, 2019.      Bill of Costs

 4   at 4.    The case settled unexpectedly that day.   Id.   But the trial

 5   had been ongoing, and Plaintiff was on the verge of resting his

 6   case-in-chief.   It was entirely reasonable for Defendants to have a

 7   witness on hand.

 8        Accordingly, the Court grants Defendants $627.96 in costs for

 9   witness Erin Hane’s airfare.
10

11                               III.   ORDER

12        For the reasons set forth above, the Court GRANTS IN PART and

13   DENIES IN PART Defendants’ Bill of Costs and awards Defendants

14   $7,427.31 in taxable costs.

15        IT IS SO ORDERED.

16   Dated:   January 22, 2020

17

18

19

20

21

22

23

24

25

26
27

28


                                        8
